DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that claim 11, line 8, the expression “The search assistance method as claimed in the preceding claim” recited thereof is not clear as to which claim it is referring to. Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Applicant’s submitted prior art of Mizushima et al (P.N. 8,446,288).

With regard to claim 2, the feature of wherein the direction changer comprises one or more of the following devices: a rotatable support capable of accommodating a stationary emitter for emitting the visible signal, the movable support being capable of changing the position of the stationary emitter, and an optical device capable of changing the direction of the visible signal depending on the element sought in the area as specified thereof is present in the cited reference of Mizushima et al. (See Mizushima et al’s column 11, line 64, and column 10, lines 55-58).
With regard to claim 3, the feature of wherein the direction changer is configured to allow rotational mobility of the direction of emission of the visible signal, the rotational mobility being one of the following rotational mobilities: rotational mobility relative to one or more given axes; and rotational mobility relative to a point as specified thereof is present in the cited reference of Mizushima et al. (See Mizushima et al’s column 11, lines 62-67, and Figure 6B).
With regard to claims 4, and 12, the feature of wherein at least one parameter of the emitted visible signal is dependent on at least one parameter relating to the sought element as specified in thereof is present in the cited reference of Mizushima et al. (See Mizushima et al’s column 10, lines 63-66).

With regard to claims 6, and 13, the feature of wherein the search assistant further comprises a detector configured to detect an element sought in the area, the detector a sought element being capable of commanding a rotation of a movable emitter depending on the detected sought element as specified thereof is present in the cited reference of Mizushima et al. (See Mizushima et al’s column 8, lines 25-29).
With regard to claim 7, the feature of wherein the search assistant includes an emitter configured to emit the visible signal, wherein the emitter comprise at least one of: rotatable emitter configured to emit the visible signal, the rotatable emitter implementing the direction changer, and a Stationary emitter for emitting the visible signal, the stationary emitter separate from the direction changer as specified thereof is present in the cited reference of Mizushima et al. (See Mizushima et al’s column 10, lines 55-66).
With regard to claim 9, the feature of wherein the search assistant comprises a voice assistant capable of providing a response to a voice command, the voice assistant comprising the direction changer as specified thereof would be present in the cited reference of Mizushima et al. (See the voice command shown in Mizushima et al’s column 5, lines 6-13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the Applicant’s submitted prior art of Mizushima et al (P.N. 8,446,288) in view of the Applicant’s submitted prior art of Sugihara et al (EP 3451135).
Mizushima et al disclose a search assistant device that shows substantially the same limitations recited in the present claim 8, including the capability of searching for an object as specified in the present claim 8. (See the above rejection of claim 1).
Mizushima et al fails to specifically disclose the claimed feature of wherein the visible signal comprises a virtual visible signal displayed by an augmented reality headset, and the sought element comprises a real element of a real area as specified in the present claim 8. 
Sugihara et al disclose an information processing system which includes the capability presenting virtual content superimposing the same on a real object positioned in a real space on the basis of augmented reality as specified in the present claim 8. (Applicant’s attention is directed to Sugihara et al’s column 9, lines 4-12).
It would have been obvious to one skilled in the art to modify the Mizushima et al wherein the capability of emitting visible signal provided thereof would incorporate the capability of presenting a virtual visible signal and superimposing the same on the real object positioned in a real space on the basis of augmented reality in the same conventional manner as is shown in the prior art of Sugihara et al. The motivation is to increase the efficiency of Mizushima et al by better displaying the searched object to the user as suggested by Sugihara et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Swift et al disclose improvements in data searching.
Kudurshian et al disclose intelligent digital assistant in multitasking environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CHEVALIER whose telephone number is (571)272-7374. The examiner can normally be reached Campus M-W 11:00-7:30 and Telework TH-F 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT CHEVALIER/Examiner, Art Unit 2484                                                                                                                                                                                                        December 31, 2021.